Citation Nr: 1428101	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-25 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for allergic rhinitis, on appeal from an initial grant of service connection.

2.  Entitlement to a disability evaluation in excess of 10 percent for the residuals of a right ankle sprain, to include mild degenerative joint disease of the right ankle, on appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2001 to February 2002, from December 2003 to February 2005, and from January 2006 to April 2007.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico in September 2007 and March 2008.  

The Board remanded the Veteran's claims of entitlement to increased evaluations for allergic rhinitis and a right ankle disability, and entitlement to service connection for myositis of the cervical spine for additional development in December 2011.  In August 2012, the AMC granted service connection for myositis of the cervical spine.  As this constitutes a grant of the full benefit sought with regard to this disability, it is no longer before the Board.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007).

The AOJ substantially complied with all requested development, and the case has now been returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268.  Unfortunately, the Board finds that the Veteran's claims for entitlement to increased evaluations for allergic rhinitis and a right ankle disability require further development prior to adjudication by the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board concludes that the Veteran's claims must be remanded so that the Board may ensure that VA fulfills its duty to assist the Veteran in substantiating his claims.   38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).
The claims file indicates that the Veteran did not receive a copy of the Supplemental Statement of the Case (SSOC) mailed on November 5, 2012, which denied the Veteran's claims for increased evaluations for allergic rhinitis and a right ankle disability.  The Veteran has consistently contended that these disorders are more severe than what is contemplated by their current 10 percent ratings.  The Board finds that the Veteran should be given every reasonable opportunity to respond to the findings of the AOJ prior to adjudication of these claims by the Board.  Therefore, the AOJ must attempt to verify the Veteran's current address and, then, send the Veteran a copy of the August 2012 SSOC.

The Board also notes that the claims file indicates that the Veteran did not receive a copy of the August 2012 rating decision granting service for service connection for myositis of the cervical spine, which was mailed on November 9, 2012.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must attempt to verify the Veteran's current address.  All efforts made to obtain this address must be noted in the claims file and any new address found must be substantiated by evidence associated with the claims file.  If the Veteran's current address cannot be confirmed, the most recent address provided by the Veteran should be noted in the claims file.  

2. Once the Veteran's address has been confirmed, the AOJ must re-send the Veteran a copy of the August 2012 SSOC and any other documents from the Veteran's claims file that have been returned without receipt by the Veteran to include, but not limited to, a copy of the August 2012 rating decision granting service for service connection for myositis of the cervical spine.  If the Veteran's current address could not be confirmed, the AOJ must attempt to re-send these documents to the most recent address provided by the Veteran.

3. Once the above-directed development is complete, give the Veteran and his representative an adequate opportunity to respond and perform any other development necessary.  If any evidence is provided, re-adjudicate the issues on appeal in light of all of the evidence of record.  Otherwise, return the appeal to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


